Case 6:15-cr-00252-DEW-PJH Document 556 Filed 04/27/20 Page 1 of 2 PageID #: 2258



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                             CRIMINAL ACTION NO. 15-0252-02

  VERSUS                                               JUDGE DONALD E. WALTER

  LOVELACE L. COMEAUX, II                              MAGISTRATE JUDGE HANNA


                                       MEMORANDUM ORDER

         Before the Court is a motion for compassionate release filed pro se by the defendant,

  Lovelace L. Comeaux, II (“Comeaux”). See Record Document 549. The motion for release is

  DENIED as premature.

         The compassionate release statute, as amended by the First Step Act on December 21,

  2018, provides, in pertinent part:

         (c) Modification of an imposed term of imprisonment.--The court may not modify
         a term of imprisonment once it has been imposed except that –

           (1) in any case –

             (A) the court, upon motion of Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that –

               (i) extraordinary and compelling reasons warrant such a reduction. . . .

  18 U.S.C. § 3582(c)(1)(A).
Case 6:15-cr-00252-DEW-PJH Document 556 Filed 04/27/20 Page 2 of 2 PageID #: 2259



         Applying this statute, this Court finds that Comeaux’s motion is premature at this time.1

  “The COVID-19 situation as it exists in the prison system does not, without more, establish that it

  is appropriate for the Court to accede to [Comeaux’s] request to jump over the procedure provided

  in the law on compassionate release. There is nothing extraordinary or compelling that convinces

  the court to ignore the requirement that [Comeaux] first make his request to the Warden of the

  facility.” United States v. Nathan Burl Cain, No. 1:17-CR-0204-01, at *4 (W.D. La. Apr. 8, 2020).

  As was well-stated by the Third Circuit:

         We do not mean to minimize the risks that COVID-19 poses in the federal prison
         system, particularly for inmates like [Comeaux]. But the mere existence of COVID-
         19 in society and the possibility that it may spread to a particular prison alone
         cannot independently justify compassionate release, especially considering BOP's
         statutory role, and its extensive and professional efforts to curtail the virus’s spread.
         See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020,
         3:09 PM), https://www.bop.gov/resources/news/20200313_covid19.jsp. Given
         [the Bureau of Prisons]’s shared desire for a safe and healthy prison environment,
         we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement
         takes on added—and critical—importance.

  United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

         Accordingly, Comeaux’s motion for compassionate release is DENIED as premature.

           THUS DONE AND SIGNED at Shreveport, Louisiana, this 27th day of April, 2020.




  1
    At the time of his original filing, Comeaux had not submitted his request through the required
  Bureau of Prisons administrative procedure, although he did attach a request for temporary
  furlough that had been submitted to the Warden on April 1, 2020. See Record Document 549.
  However, the furlough power rests with the Bureau of Prisons and not with the courts. See 18
  U.S.C. § 3622(a)(6).
          Thereafter, Comeaux supplemented his filing with documents that illustrated that he
  submitted a request for compassionate release to the Warden on April 14, 2020. See Record
  Document 553. Therefore, jurisdiction will vest in this Court thirty days thereafter, or whenever
  administrative relief is denied, whichever comes first.
                                                    2
